Case 1:18-cr-20044-DPG Document 34 Entered on FLSD Docket 01/02/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA

  UNITED STATES OF AMERICA,                              CASE NO. 18-20044-CR-GAYLES

  v.

  JOSE CARLOS RIOS MARTINEZ,
              DEFENDANT,
  _____________________________/

          MOTION FOR CONTINUANCE OF TRIAL SET FOR JANUARY 21, 2020

         Defendant, JOSE CARLOS RIOS MARTINEZ, files this Joint Motion for Continuance

  of Trial presently set for January 21, 2020 and in support thereof states as follows:

         1.      Trial is scheduled for January 21, 2020.

         2.      Defendant has been de-briefed. However, several additional meetings will

  be required over the next several weeks.

         3.      These sessions are important in terms of the defendant’s acceptance of

  responsibility, safety valve eligibility and other potential reductions at sentencing.

         4.      Defendant needs an additional sixty (60) days until March 21, 2020.

         5.      Undersigned advised AUSA Yeney Hernandez as to this motion and Ms.

  Hernandez informs that The Government does not object to the granting of this motion.

         WHEREFORE, Defendant respectfully requests that this Court grant a continuance of the

  trial that is presently scheduled for January 21, 2019 and any other relief this Court deems just

  and proper.
Case 1:18-cr-20044-DPG Document 34 Entered on FLSD Docket 01/02/2020 Page 2 of 2




                                                  Respectfully submitted,

                                                  /s/ Emmanuel Perez
                                                  _________________________
                                                  Emmanuel Perez, Esquire
                                                  Fla. Bar No. 586552
                                                  Emmanuel Perez & Associates, P.A.
                                                  901 Ponce De Leon Boulevard, Suite 101
                                                  Coral Gables, Florida 33134
                                                  Tel: (305) 442-7443
                                                  Email: courtmail@lawperez.com



                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that I electronically filed the foregoing document with the Clerk of

  the Court using CM/EFC which sent e-mail notification of such filing to all CM/EFC participants

  in this case on this 2nd day of January 2019.


                                        By: ___/s/ EMMANUEL PEREZ__
                                               EMMANUEL PEREZ
                                               F.B.N. 586552
